By the Court.
The book must go to the jury, as it has been proved, and indeed conceded, that James Tilley made a few entries in it. The jury are to decide Whether the book, as it is, amounts to any proof of partnership.
The jury found a verdict for the defendant.
His counsel then moved, that judgment should be entered up for both defendants, though one of them had been defaulted.
The Court said, this was the correct mode of pro-seeding; for if the jury had found, that one defendant assumed and promised, and the other did not. iudsr- . , , ,. , ’ J b ment must have been entered up for both, the declaration being iounded on a joint promise only.